SEILER, Judge
(dissenting).
I respectfully dissent. I would sustain the motion to vacate the prior opinion and would set the. case for argument before the court en banc.
It is important to set forth what the basis is of the difference between the courts involved. On November 13, 1972, Division Two of this court affirmed the denial by the trial court of defendant’s motion to vacate, stating the record made at the time defendant entered his guilty plea was sufficient to insulate the conviction from subsequent attack in federal habeas corpus proceedings and no evidentiary hearing was required, although one had actually been held in the trial court (486 S.W.2d 219, 221).
*16On April 18, 1973, the federal district court ruled it would have to conduct a plenary evidentiary hearing in the case on ha-beas corpus, unless the Colbert decision were reconsidered in the light of Fontaine v. United States, 411 U.S. 213, 93 S.Ct. 1461, 36 L.Ed.2d 169, for the reason that neither the trial court nor this court had made specific findings of fact or conclusions of law on the federal questions presented by defendant’s post conviction motion, which absence could not be satisfied simply on the conclusion that the record made at the time the guilty pleas were entered was sufficient to show the pleas were entered in compliance with rule 25.04.
Next, the Attorney General filed a motion in Division Two of this court to vacate the Colbert opinion and to docket the case for resubmission. Division Two transferred the motion to the court en banc, and it is this motion which the court is now ruling.
As stated, I would sustain the motion and set the case for argument. As it now stands, only three of the seven judges voting have had the benefit of divisional argument and discussion. In addition, and I think of great importance, the court en banc has not had the benefit of counsel’s views as to the Fontaine case, nor as to the subsequent case of Tollett v. Henderson, 411 U.S. 258, 93 S.Ct. 1602, 36 L.Ed. 2d 235, cited and relied on ip the per cur-iam. In the fair and orderly handling of cases, we should not act until both sides have had an opportunity to be heard.
However, if the proposed per curiam is adopted, then we certainly should not leave the impression that the Colbert decision in’ 486 S.W.2d 219 remains unblemished. That it is not is seen by what the court en banc does in the per curiam to dispose of the same appeal which was before Division Two originally. The divisional opinion says no evidentiary hearing is required on a post conviction motion under 27.26 when the record at the time of the guilty plea shows compliance with rule 25.04. The proposed per curiam does not follow this procedure at all, but instead reviews in detail the record at the 27.26 evidentiary hearing and from this record finds and concludes as follows:
1. That defendant did not act or rely on the promises or suggestions made by the prosecutor when he pleaded guilty.
2. That the facts show defendant made no effort to have a speedy trial and was himself responsible for some of the delay.
3. That the facts do not support the claim that the prosecutor or his own attorney made false promises as to the length of sentence.
4. That he was not misled as to the way the pre-sentence investigation report would be handled.
5. That the facts do not support the claim that the court overlooked or failed to act on defendant’s request for an independent psychiatric examination.
In other words, instead of handling the case the way the divisional opinion said would be sufficient in 486 S.W.2d 219, the per curiam does not confine itself to the record made at the time the guilty plea was entered, but instead reviews the record made at the evidentiary hearing held on the 27.26 motion and on the basis of this record arrives at its own findings of facts and conclusions of law on the federal questions raised by defendant’s 27.26 motion, on which it is concluded defendant is not ’.entitled to relief. The trial courts, defense counsel, and prosecutors have no way to determine what standard to follow after our action in this case and the area is left in confusion.